Citation Nr: 0812483	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  07-05 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1977.

This case comes before the Board of Veterans' Appeals on 
appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  

In December 2007, the veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing.  
The hearing transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO last adjudicated this claim in a February 2007 
Statement of the Case (SOC), denying service connection on 
the basis that a right knee disorder was not shown to have 
been incurred in or aggravated by service.  In a 
contemporaneous rating decision, the RO awarded service 
connection for degenerative joint disease of the left knee.  

At his hearing in December 2007, the veteran alleged that his 
right knee disorder was proximately due to his service 
connected left knee disability.  This secondary service 
connection theory must be incorporated into the current 
appeal.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000) (for finality purposes, all theories of entitlement for 
service connection for the same underlying disorder are 
treated as a single claim).  

As the veteran has not been provided notice of the criteria 
for establishing secondary service connection under 38 C.F.R. 
§ 3.310, and the RO has not adjudicated this aspect of the 
claim, the Board must remand the case for additional 
development and readjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

In addition, the Board notes that there are potentially 
additional VA clinical records to be associated with the 
claims folder.  The controversy in this case involves, in 
part, the issue of when the veteran first manifested a right 
knee disorder.  The record reflects that the veteran was 
hospitalized at the Chicago, Illinois, VA Medical Center 
(VAMC) in May 1985 for infectious diarrhea.  The claims 
folder also includes treatment records for low back pain in 
1991 and 1994 from an unidentified VA facility that were 
submitted directly by the veteran.  VA treatment records are 
deemed to be constructively of record in proceedings before 
the Board and must be associated with the claims folder.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The medical evidence of record includes a vague private 
examiner statement, dated July 2006, which could be construed 
as associating the veteran's current right knee disorder to 
an unspecified injury in service.  Furthermore, a July 2006 
VA examination report states that traumatic injury to one 
knee could lead to chronic strain of the opposing knee.  In 
light of the above, the Board finds that a VA medical opinion 
is necessary to address the medical questions presented in 
this case in light of all available evidence contained in the 
claims file.  McClendon v. Nicholson¸ 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran for the following:
 
a) provide the veteran notice of the criteria 
for establishing secondary service connection 
for a right knee disorder under 38 C.F.R. 
§ 3.310; and
    
b) request him to clarify the dates and 
locations of all his VA treatment since his 
discharge from service, to include the name of 
the VA facility where he received treatment 
from 1991 to 1994.

2.  Obtain the veteran's complete clinical 
records from the Anchorage, VAMC, since October 
2006, inpatient treatment records from the 
Chicago, Illinois, VAMC in May 1985 (if 
possible), and any additional VA records 
adequately identified by the veteran.

3.  Thereafter, schedule the veteran for 
appropriate VA examination to obtain information 
as to the likely etiology of his right knee 
disorder.  The claims folder must be provided to 
the examiner for review.

Based upon examination and review of the claims 
folder, the examiner should provide an opinion as 
to whether it is at least as likely as not 
(probability of 50% or greater) that the 
veteran's right knee disorder first manifested in 
service or is causally related to service.  

Alternatively, the examiner should provide 
opinion as to whether it is at least as likely as 
not that any current impairment of the right knee 
is caused or aggravated by the veteran's service-
connected left knee disability and, if so, the 
examiner should attempt to quantify the degree of 
additional impairment resulting from the 
aggravation.

The term "at least as likely as not" does not 
mean within the realm of medical possibility, but 
rather the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
Aggravation is defined for legal purposes as a 
worsening of the underlying condition versus a 
temporary flare-up of symptoms.

The reasoning for the opinions expressed should 
be fully set forth.  If the requested opinions 
cannot be rendered without resort to speculation, 
the examiner should so state.

4.  Thereafter, readjudicate the claim on appeal 
with consideration of secondary service 
connection under 38 C.F.R. § 3.310.  If the claim 
remains denied, the veteran and his 
representative should be provided a supplemental 
statement of the case (SSOC) and an appropriate 
time to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

